          IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Case Number 3:20-MC-52


              STANDARD CRIMINAL DISCOVERY ORDER



        This Standard Criminal Discovery Order will govern discovery in this case. The Court
assumes the government intends to observe its usual “Open-File Policy.” If the government does
not intend to observe an Open-File Policy in this case, it is hereby directed to file a notice to that
effect within ten business days of the filing of this Order, along with a proposal for how discovery
should be handled.
       Accordingly, IT IS HEREBY ORDERED:
        1.     Defense counsel shall be allowed to inspect and photocopy (or be given photocopies),
prior to trial, of the information, reports or objects discoverable under Rule 16(a)(1)(A) through
(G) of the Federal Rules of Criminal Procedure.
       2.    The government shall disclose to defense counsel all Brady material which is in the
possession, custody or control of the government, the existence of which is known or by the
exercise of due diligence should become known to the attorney for the government. Disclosure
under this paragraph will include the following:
              A. Evidence or information specifically requested by the defendant which is
favorable to the accused and “material either to guilt or to punishment.” Brady v. Maryland, 373
U.S. 83, 87 (1963). Accord United States v. Agurs, 427 U.S. 97, 106 (1976); Sennett v. Sheriff of
Fairfax County, 608 F.2d 537 (4th Cir. 1979). But cf. United States v. Billups, 692 F.2d 320, 325-
26 (4th Cir. 1982) (defendant’s twenty-five Brady requests too general to constitute “specific
request” for documents withheld by the government).
             B. Evidence or information, whether or not specifically requested by the defense,
which is of sufficient probative value as to create a reasonable doubt of the guilt or which tends to
exculpate the accused. See United States v. Agurs, supra; Hamric v. Bailey, 386 F.2d 390, 393
(4th Cir. 1967); and Barbee v. Warden, Maryland Penitentiary, 331 F.2d 842 (4th Cir.1964).
             C. Evidence or information indicating that the prosecution’s case includes perjured
testimony. See Alcorta v. Texas, 355 U.S. 28 (1957); and Campbell v. Reed, 594 F.2d 4 (4th Cir.
1979).
             D. Evidence or information tending to discredit or impeach the credibility of a
government witness, including plea agreements and prior criminal records (if known to the
government). See Giglio v. United States, 405 U.S. 150, 154-55 (1972); Gordon v. United States,
344 U.S. 414 (1953); Chavis v. North Carolina, 637 F.2d 213 (4th Cir. 1980); United States v.
Sutton, 542 F.2d 1239 (4th Cir. 1976); and Boone v. Paderick, 541 F.2d 447 (4th Cir. 1976).
        3.    Pursuant to Rule 12(b)(4), the government shall disclose to defense counsel its
intention to use in its case in chief at trial any evidence which the defense may be entitled to
discover under Rule 16. Unless it notifies defense counsel to the contrary, the government is
deemed to intend to use all evidence referred to in its file which is discoverable by defense counsel
pursuant to the government’s Open-File Policy.
        4.    The government shall permit the defendant to inspect and copy or photograph any
results or reports of physical or mental examinations and of scientific tests or experiments or copies
thereof which are in the possession, custody or control of the government.
        5.    If disclosure is required under governing Supreme Court or Fourth Circuit authority,
no later than one week before trial the government shall disclose to defense counsel the identity of
any confidential informant who participated in or is otherwise a material witness to the commission
of the offense(s) alleged in the indictment. See McCray v. Illinois, 386 U.S. 300, 311 (1967);
Roviaro v. United States, 353 U.S. 53 (1957); United States v. Blevins, 960 F.2d 1252, 1258 (4th
Cir. 1992); United States v. Mabry, 953 F.2d 127 130 (4th Cir. 1991); United States v. Price, 783
F.2d 1132, 1138 (4th Cir. 1986); and United States v. Smith, 780 F.2d 1102, 1108 (4th Cir. 1985).
As per the cited authority, the government is not required to disclose the identity of confidential
informants who are mere “tipsters” or “middlemen.”
        6.    The government shall not be required to produce a list of the witnesses it will call at
trial. Discovery in this case is governed by Rule 16 of the Federal Rules of Criminal Procedure.
The Conference Committee Notes contained in the annotations to the Rule (Conf. Comm. Notes),
House Report No. 94-414) provide:
       The Senate version of the bill eliminates these provisions [3-day advance witness list
       in noncapital cases], thereby making the names and addresses of a party’s witnesses
       nondiscoverable... A majority of Conferees believe it is not in the interest of effective
       administration of criminal justice to require that the government or the defendant be
       forced to reveal the names and addresses of its witnesses before trial.
        In light of the above-quoted legislative history, and the fact that the United States Attorney
maintains an Open-File Policy in this district (with the availability of names of likely witnesses
from the government’s file), witness lists will not be discoverable absent a special showing of
need. This special showing must be more than a general need to prepare for trial or cross-
examination. See Cissell, Federal Criminal Trials, Michie Co., 1987, pp.246-249. Accord United
States v. Anderson, 481 F.2d 685 (4th Cir. 1973), aff’d, 417 U.S. 211 (1974); and United States v.
Hutchings, 751 F.2d 230 (8th Cir. 1984).
        7.    The government shall advise defense counsel of its use of any mechanical or
electronic surveillance of the defendant in this case. Disclosure of the contents of any such
surveillance recordings will be made only to the extent required by paragraphs 1 and 2 of this
Order. The government will not be required to inquire of any state agencies about the surveillance
of the defendant by such agencies, see Reddy v. Jones, 572 F.2d 979 (4th Cir. 1977); however, if
surveillance of the defendant has been conducted by any state and the government has received
the results of such surveillance, it shall reveal the existence of the surveillance to defense counsel
and shall disclose the results of the surveillance to the extent that such disclosure is required under
paragraphs 1 and 2 of this Order.
       8.    If a mail cover or telegraph intercept has been used in the investigation of the
defendant, the government shall promptly so advise defense counsel.
       9.    No later than two weeks before the scheduled date for trial, the government shall
disclose to defense counsel any evidence the government will offer under Rules 404(b) or 807 of
the Federal Rules of Evidence.
        10. No later than one week before trial, the government shall make all government
witnesses who are in protective custody, or otherwise under government control, available to
defense counsel for interview. “[D]efense counsel [will be allowed] to hear directly from the
witness[es] whether [they are] willing to talk to the defense attorney, either alone or in the presence
of his attorney.” United States v. Walton, 602 F2d 1176, 1180 (4th Cir. 1979). The government
may petition the court for an ex parte determination of the applicability of this Order to any
particular government witness. However, it remains defense counsel’s responsibility to make
arrangements with the appropriate authorities to interview any government witnesses in custody
at the Mecklenburg County Jail or other local detention facilities.
        11. The government shall preserve all evidence or records arguably subject to disclosure
under any of the Federal Rules of Criminal Procedure, or under Brady and its progeny, see Chavis
v. North Carolina, 637 F.2d 213 (4th Cir. 1980); however, the government need not preserve the
rough interview notes of a government agent once the notes have been incorporated in a formal
report. United States v. Hinton, 719 F.2d 711 (4th Cir. 1983).
         12. Any request for a James hearing to determine the existence of a conspiracy before
trial is hereby denied. United States v. Hines, 717 F.2d 1481 (4th Cir. 1983).
      13. The government is encouraged, but not required, to provide early disclosure of Jencks
Act material. 18 U.S.C. § 3500. See also United States v. Presser, 844 F.2d 1275 (6th Cir. 1988)
        14. The government shall not be required to disclose ongoing investigations of a
defendant or potential indictments. The “Petite” policy is no more than a “housekeeping provision”
and does not entitle the defendant to such relief. United States v. Howard, 590 F.2d 564, 567-68
(4th Cir. 1979).
       15. The government shall not be required to disclose statements of co-conspirators or co-
defendants. United States v. Roberts, 811 F.2d 257 (4th Cir. 1987).
        16. If the government has used any branch of the United States military in the
investigation of this case, the United States Attorney shall so advise defense counsel.
        17. Defense counsel shall be allowed to file additional motions beyond the deadline set
forth in the standard arraignment order only upon a showing of good cause for the late filing.
        18. In multiple defendant cases, counsel may adopt motions of co-defendants by filing a
“Notice of Intention to Adopt Motions of Co-Defendants” at any time before the deadlines for
filing such motions has passed. The U.S. Attorney’s Office shall be served with a copy of
defendant’s Notice, but no further motion shall be necessary. The U.S. Attorney’s Office may
object to the Notice as untimely or on any other appropriate grounds. Provided further, should
counsel for the defendant file a motion for this purpose (rather than the authorized Notice), said
motion is hereby granted.
        19. Unless another date has been specified, discovery shall initially be provided to
defense counsel no later than ten days after the filing of this Order, or of the appointment or
general appearance of counsel, whichever occurs last. However, it is understood that documents
and other information may be placed in the government’s file beyond the prescribed ten (10) day
period, and nothing in this Order shall relieve defense counsel of his or her ongoing obligation to
review the government’s file in such an instance. In the event of a dispute, any terms and conditions
regarding the Open-File Policy to which the government and defense counsel have agreed shall be
binding upon the parties unless such terms and conditions are clearly unfair or unreasonable.
       20. At such time as the government provides defense counsel with discovery under Rule
16(a)(1), defense counsel shall provide the government with reciprocal discovery under Rule
16(b)(1), as requested by the government’s Open-File Policy.
        21. Any discovery material, including but not limited to, statements and summaries of
interviews of witnesses made available for review by the prosecution to the defense, shall not be
used by the defendant or his attorney for any purpose other than in direct relationship to the
case and no further disclosure shall be made of these items.
      22. If requested, any documents turned over to defense counsel shall be returned
immediately to attorneys for the United States upon disposition of this case.
        23. Notices of future proceedings shall be sent to defense counsel only. It shall be the
joint responsibility of both counsel and the defendant to ensure that the defendant promptly
receives notice of when and where his future appearance is required.
       24. Handling of discovery is a tactical matter committed to the sound judgment of
defense counsel. See Florida v. Nixon, 543 U.S. 175 (2004) (holding that strategic decisions are
committed to the defendant, while other matters are tactical and committed to the defense counsel);
United States v. Chapman, 593 F.3d 365 (4th Cir. 2010). Defense counsel, either retained or
appointed, has no obligation under federal law to provide all of the relevant discovery to a
defendant. United States v. Thompson, 2013 WL 1809659 at 5-6 (D. Me. 2013) (recognizing there
are no cases holding that the Constitution or Rule 11 “require[] that a defendant represented by
lawyer must personally see all the discovery . . . or even the discovery that [the defendant] asks to
see.”); United States v. Faulkner, 2011 WL 3962513 *4 (N.D. Tex. 2011) (holding that the
defendant’s review of discovery is “not constitutionally required or otherwise legally mandated
where, as here, [the defendant] is represented by counsel . . . .”); Baker v. McKee, 2009 WL
1269628 (E.D. Mich. 2009) (holding that a criminal defendant has no independent right to his own
copy of discoverable documents when represented by counsel and when documents were provided
to defense counsel). Furthermore, because a defense attorney has no legal obligation to provide all
of the relevant discovery to the defendant, an attorney compensated under the provisions of the
Criminal Justice Act of 1964 (including panel attorneys and federal defenders) shall not expend
appropriated funds to provide all of the relevant discovery to the defendant. 18 U.S.C. § 3006A(a).
Such expenditure would constitute excessive services outside the requirements of the Sixth
Amendment and the Criminal Justice Act, which require the appointment of counsel to provide
adequate and effective counsel. Id. Panel attorneys and federal defenders still have a legal and
ethical obligation to “promptly comply with reasonable requests [from the defendant] for
information.” See N.C. Rule Prof. Conduct 1.4. While retained counsel may provide all of the
relevant discovery to a defendant, subject to any nondisclosure agreement with the government or
protective order, retained counsel may not rely on the provision of all of the relevant discovery to
the defendant as a basis for a trial continuance or additional time for filing motions and other
pleadings. See Faulkner, 2011 WL 3962513 *4 (denying continuance of trial where defendant
wanted to personally review all discovery).
        25. The defendant shall not be given copies of any “sensitive materials.” “Sensitive
materials” are defined as discovery containing HIPPA information, dates of birth, home
addresses, Social Security numbers, financial information, and wiretapped phone calls.
“Sensitive materials” shall be reviewed with the defendant in the presence of the defense team
and the defense team shall maintain custody and control of such materials. Likewise, the
defendant shall not be given copies of Jencks material, to include reports of interviews,
transcripts of Grand Jury testimony, and recorded or written statements or reports of statements
taken by law enforcement officers of potential witnesses. The defendant may, however, have
unfettered access to any “sensitive materials” which contain only his personal information, and
any other materials which contain only the defendant’s own statements.
       26. This order permits the U.S. Attorney to provide, without any additional Order by
the Court, factual basis filed pursuant to 3:14-MC-005, if otherwise discoverable.
